DETAILED ACTION

Allowable Subject Matter
Claim 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudirka US PG-Pub 2019/0134487 in view of Peregrine “Sound of Sports”.

Regarding claim 1, Kudirka teaches storing audio data representing one or more crowd noise experiences ([0066]: user can select crowd noise [which means it is stored]); receiving, via a user interface, a selection of the first venue from one or more venues presented on a user interface ([0066]: user selecting stadium); receiving image data associated with a user in a conditioning environment ([0098]: using camera to capture user); detecting, based at least in part on the image data, an action of the user that is associated with the first activity ([0098]: detecting/tracking the user performing an action); determining that the action of the user comprises the first action (Fig. 8 & [0098]: the tracking system is capturing the first action which will be throwing or hitting as it is able to track the first action); based at least in part on the selection and based at least in part on the action comprising the first action and outputting visual data in response to the action of the user (Fig. 8-816 & [0173]-[0174] & [0176]-[0178]: the system is looking for a first action like making a shot that goes into a goal, it will output a visual data of a goal score with just regular crowd noise for that specific stadium).
Kudirka failed to teach wherein a first crowd noise experience of the one or more crowd noise experiences is associated with a first action of a first activity in a first venue; identifying the audio data representing the first crowd noise experience; and outputting the audio data into the conditioning environment such that the conditioning environment reproduces, in response to the action of the user, the first crowd noise experience.  
However, Peregrine teaches first crowd noise experience of the one or more crowd noise experiences is associated with a first action of a first activity in a first venue; identifying the audio data representing the first crowd noise experience; and outputting the audio data into the conditioning environment such that the conditioning environment reproduces, in response to the action of the user, the first crowd noise experience (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play).  
Kudirka and Peregrine are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the audio expected during an action would give the user a even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.

Regarding claim 5, Kudirka teaches receiving data associated with a user in a conditioning environment ([0066]: user selecting stadium); detecting, based at least in part on the data, an action of the user that is associated with an activity ([0098]: detecting/tracking the user performing an action); identifying, based at least in part on detecting the action, visual data; and outputting the visual data in response to detecting the action of the user (Fig. 8-816 & [0173]-[0174] & [0176]-[0178]: the system is looking for a first action like making a shot that goes into a goal, it will output a visual data of a goal score with just regular crowd noise for that specific stadium).
Kudirka failed to teach identifying audio data representing a reaction of one or more spectators of the activity in response to witnessing a similar action to the action in a live-performance environment; and outputting the audio data into the conditioning environment in response to detecting the action of the user.  
However, Peregrine teaches identifying audio data representing a reaction of one or more spectators of the activity in response to witnessing a similar action to the action in a live-performance environment; and outputting the audio data into the conditioning environment in response to detecting the action of the user (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play).  
Kudirka and Peregrine are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the audio expected during an action would give the user a even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.

Regarding claim 12, Kudirka teaches receiving data associated with a user in a conditioning environment ([0098]: using camera to capture user); detecting, based at least in part on the data, an action of the user that is associated with an activity ([0098]: detecting/tracking the user performing an action); determining, based at least in part on detecting the action, an association between the action and visual data and outputting the visual data, in response to the action of the user (Fig. 8-816 & [0173]-[0174] & [0176]-[0178]: the system is looking for a first action like making a shot that goes into a goal, it will output a visual data of a goal score with just regular crowd noise for that specific stadium).
Kudirka failed to teach determining, based at least in part on detecting the action, an association between the action and audio data representing a reaction of spectators of the activity in a context-relevant environment in response to witnessing a similar action to the action in the context-relevant environment; and outputting the audio data into the conditioning environment such that the conditioning environment reproduces, in response to the action of the user, the reaction of the spectators of the activity.  
However, Peregrine teaches determining, based at least in part on detecting the action, an association between the action and audio data representing a reaction of spectators of the activity in a context-relevant environment in response to witnessing a similar action to the action in the context-relevant environment; and outputting the audio data into the conditioning environment such that the conditioning environment reproduces, in response to the action of the user, the reaction of the spectators of the activity (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play).  
Kudirka and Peregrine are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the audio expected during an action would give the user an even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.


	Regarding claim 6, Kudirka failed to teach receiving an input from the user indicating a selection of the live-performance environment, and wherein outputting the audio data comprises outputting the audio data such that the conditioning environment reproduces the reaction of the one or more spectators of the activity in the live-performance environment.  
However, Peregrine teaches receiving an input from the user indicating a selection of the live-performance environment, and wherein outputting the audio data comprises outputting the audio data such that the conditioning environment reproduces the reaction of the one or more spectators of the activity in the live-performance environment (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play, this selection is been made by the user and it is based on the environment of the event and winning at the end).  
Kudirka and Peregrine are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the audio expected during an action would give the user an even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.

Regarding claim 7, Kudirka teaches a camera, the operations further comprising capturing, with the camera, image data of the user in the conditioning environment ([0098]: using camera to capture user in the environment of hitting a ball or playing a certain sport).

Regarding claim 8, Kudirka teaches one or more sensors disposed in the conditioning environment, the operations further comprising capturing, with at least one of the one or more sensors, sensor data associated with the conditioning environment ([0098]: using camera to capture user in the environment of hitting a ball or playing a certain sport).

	Regarding claim 13, Kudirka failed to teach input from the user indicating a selection of the context-relevant environment, and wherein outputting the audio data comprises outputting the audio data such that the conditioning environment reproduces the reaction of the spectators of the activity in the context-relevant environment.  
However, peregrine teaches input from the user indicating a selection of the context-relevant environment, and wherein outputting the audio data comprises outputting the audio data such that the conditioning environment reproduces the reaction of the spectators of the activity in the context-relevant environment (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play, this selection is been made by the user and it is based on the environment of the event and winning at the end).  
Kudirka and Peregrine are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the audio expected during an action would give the user an even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.

	Regarding claim 14, Kudirka teaches wherein the data comprises image data, the method further comprising capturing, with a camera, the image data of the user in the conditioning environment ([0098]: using camera to capture user in the environment of hitting a ball or playing a certain sport).

	Regarding claim 15, Kudirka teaches wherein the data comprises sensor data, the method further comprising capturing sensor data with one or more sensors disposed in the conditioning environment ([0098]: using camera to capture user in the environment of hitting a ball or playing a certain sport).

Regarding claim 19, Peregrine teaches storing the audio data representing the reaction of spectators of the activity in the context-relevant environment in response to witnessing the similar action to the action (pg. 4 line 2-10: having a pre-recorded sound of a live performance crowd that happens at the end of a race for the winner, once the race ended which was the identify action the pre-recorded sound is been play). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing the pre-recorded audio expected during an action would give the user an even more immersive experience than just providing a fixed crowd noise with variable visual feedback, as Peregrine shows that the expected pre-recorded audio enhance the immersive experience.

Regarding claim 20, Peregrine teaches capturing, with a microphone, the audio data associated with the user in the conditioning environment (pg. 4 line 2-19: using microphone to gather pre-recorded sound and live sounds). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because microphone are an alternate equivalent way to record sounds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654